Citation Nr: 1216888	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury, to include degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial compensable rating from March 15, 2008, for lung cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

In March 2010, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the Veteran's claims file.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision in which the RO, in pertinent part, denied the Veteran's claim for entitlement to service connection for residuals of a back injury, to include degenerative disc disease of the lumbar spine.  This claim was previously before the Board in May 2010 and was remanded for further development.  

A review of the Virtual VA paperless claims processing system shows that the RO received a March 2012 Notice of Disagreement (NOD) from the Veteran.  The RO responded to the Veteran's NOD with an April 10, 2012, letter.  A copy of that letter was printed from the Virtual VA paperless processing system and was associated with the Veteran's claims file. 

The issue of entitlement to an initial compensable rating from March 15, 2008, for lung cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine resulted from a back injury that he sustained while engaged in combat.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of a back injury, identified as degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304(d) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished. 

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service, when all the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred in or aggravated by combat service will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt will be resolved in favor of the Veteran.  Service incurrence of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section § 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  However, the provisions of section 1154(b) deal with the question of whether a particular injury or disease occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent evidence is generally required.  In other words, section 1154(b) does not presumptively establish service connection for a combat veteran; rather it relaxes the evidentiary requirements for "noting" what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


III.  Analysis

The Veteran has alleged that his current degenerative disc disease of the lumbar spine first began when he injured his back while serving on active military duty and has continued since that time.  

Service treatment records do not show any complaints of, treatment for, or diagnoses of any lumbar spine condition while serving on active duty.  However, upon enlistment the Veteran's spine was clinically evaluated to have mild dorsal kyphosis.  

At the Veteran's March 2010 Board hearing, the Veteran testified that he first injured his back in 1968 when he was involved in an incident where a helicopter flipped over and crashed.  He testified that he had to help a crew member who was trapped under piles of debris.  The Veteran further testified that he sought medical treatment out in the field for this injury.  

Similarly, in various written statements made throughout the pendency of the Veteran's appeal, he has stated that he injured his back and felt a pop when he tried to lift debris and help fellow soldiers during a helicopter crash.  

Based on a review of the record evidence, the Veteran's awards and decorations include, but are not limited to, a National Defense Service Medal, Vietnam Service Medal with 2 O/S bars, and a Bronze Star Medal with "V" device.  As the evidence of record as a whole supports a finding that the Veteran was engaged in combat during his active duty service, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.

Here, the Veteran asserts that he sustained a low back injury from lifting debris and helping to free a crewmember that was trapped when a helicopter crashed while on active combat duty in 1968; and, as a result, he had an onset of back symptoms from that injury for which he sought medical treatment by a corpsman in the field.  The Board observes that the Veteran's service treatment records do not reflect that the Veteran incurred an injury or complained of symptoms related to his back during service.  However, the Veteran's lay accounts of the helicopter crash, his back injury and the back symptoms that he experienced at that time indicate that he encountered a situation that was consistent with the circumstances, conditions or hardships of his active combat service.  Hence, as there is no clear and convincing evidence to the contrary, the Board will accept the Veteran's lay accounts as satisfactory, credible evidence, which is sufficient proof of an in-service onset of symptoms from a low back injury that the Veteran incurred during combat duty.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.102, 3.304(d).

VA outpatient records show that in October 2008 the Veteran complained of low back pain.  He stated that it comes and goes and that he sustained an injury while on active duty.  He stated that when he was in the infantry he felt something pop/hurt in his back.  The Veteran reported that the pain is in the lower back and he feels as if the disc is more collapsed to the right side than the left.

A November 2008 VA physical therapy note shows that the Veteran was seen for physical therapy of his low back.  The Veteran was noted to have chronic low back pain which initially began after the Veteran injured his back in Vietnam in 1968.  The Veteran reported experiencing spasms and sciatic pain in the buttocks.  Objectively, the sciatic pain was noted to be severe and sharp.  The Veteran was assessed with spondylisis and a bulge disc problem.  

The Veteran was afforded a VA examination in order to obtain an etiology opinion.  A November 2010 VA examination report shows that the Veteran's low back condition first had its onset in 1968.  The Veteran reported having chronic pain which has gotten progressively worse since that time.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  No etiology opinion was rendered by the examining physician.  

In July 2011 a VA examiner rendered a medical opinion with respect to the Veteran's lumbar spine condition.  He stated that the Veteran's injury during military service was not available for review in provided service treatment records.  He further stated that the presence of kyphosis could account for the Veteran's current low back status.  In conclusion, he stated that in the absence of records of the injury and notations of treatment for the low back injury in service, it is more like that the Veteran's noted spinal curvature is the proximate cause of his low back deterioration. 

The RO sought clarification of this opinion and in a December 2011 addendum the VA examiner stated that the notation of mild dorsal kyphosis was not a statement of diagnosis or pathology and as such is not a disease or illness state that has a baseline or aggravation.  It is more akin to the statement that a subject has binocular vision or is bipedal.  This is a statement of curvature of the back that in and of itself confirms no disability or impediment without a diagnosis of pathology.  The pathology is stated with the notification of the development of the DJD.  He concluded by saying that to clarify, there is no baseline or aggravation for this Veteran's kyphosis.  

After reviewing the July and December 2011 opinion and addendum opinion, the Board has determined that neither is adequate for adjudication purposes.  The Board observes that these opinions conclude that the Veteran's current lumbar spine disability is not related to his in-service injury because there is no record, in the Veteran's service treatment records, of an injury to the low back.  However, the Veteran, at his November 2010 examination, provided lay statements indicating an injury to the low back which occurred in 1968 and has continued since that time.  Furthermore, the November 2010 examiner was directed, via a May 2010 Board remand, that the Veteran was presumed to have injured his low back while serving on active duty pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Given that the July and December 2011 opinion and addendum opinion do not appear to have taken the Veteran's in-service low back injury into account, the Board finds them to have no probative value as to the issue of medical nexus.  

The Board acknowledges that it could attempt, yet again, to obtain a medical opinion from VA which takes the Veteran's in-service low back injury into account.  However, in the interest of fairness to the Veteran and to avoid further delay, the Board has determined that the Veteran's claim can be decided on the basis of the evidence contained in the claims file.

In the instant claim there is evidence of a current disability as the Veteran has been diagnosed with degenerative disc disease of the lumbar spine (See November 2010 VA examination report).  In addition there is evidence of an in-service injury to the low back.  Thus, this claim turns on whether the Veteran's current lumbar spine condition is etiologically related to the Veteran's in-service low back injury.  

In support of his claim, the Veteran has provided lay testimony that his lumbar spine condition began in service and has continued since that time.  As stated above, a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Here, the Board finds that the Veteran's testimony regarding continuity of symptomatology to be credible.  The record contains the Veteran's lay account of having injured his low back while serving on active combat duty and a beginning onset of low back pain at that time, which, in accordance with section 1154(b), is to be accepted as satisfactory, credible evidence of "noting" what happened in service.  These were the same symptoms which ultimately led to the Veteran's diagnosis of degenerative disc disease of the lumbar spine (See VA Examination Report, dated November 2010).  In addition, the evidence of record shows consistent treatment and complaints for the same symptoms noted in service which led to his current degenerative disc disease of the lumbar spine.  Thus, the Veteran's contention that a lumbar spine condition first began in service and has continued since that time is supported by the medical and lay evidence of record.

When the evidence is considered together, it is in relative equipoise.  Given that the Veteran has shown an in-service onset of back pain from his injury to the low back during active combat duty, has testified to the continuity of the same symptomatology since service, and has described these same symptoms to a medical professional which led to a current diagnosis of degenerative disc disease of the lumbar spine, the Board finds that the Veteran's lumbar spine disability, after resolving all reasonable doubt in favor of the Veteran, was incurred in service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (explaining the application of 38 C.F.R. § 3.303(b) for purposes of establishing service connection based on a demonstration of continuity of symptomatology).

Viewing the evidence objectively, the Board finds that the evidence taken as a whole warrants service connection.  Thus, service connection for degenerative disc disease of the lumbar spine is granted.  


ORDER

Entitlement to service connection for residuals of a back injury, to include degenerative disc disease of the lumbar spine, is granted.  


REMAND

In March 2012, the Veteran filed a notice of disagreement with the assignment of an initial noncompensable rating for lung cancer from March 15, 2008, in a June 2011 rating decision.  The Veteran has not been provided a statement of the case (SOC) in response to the notice of disagreement, and a remand is therefore required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to an initial compensable rating for lung cancer.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


